Exhibit 10.1

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 4 TO CREDIT AGREEMENT dated as of July 14, 2016 (this
“Amendment”), is among TETRA TECH, INC., a Delaware corporation (the “Company”),
TETRA TECH CANADA HOLDING CORPORATION, a Canadian corporation (together with the
Company, collectively, the “Borrowers”), BANK OF AMERICA, N.A., in its
capacities as the Administrative Agent (in such capacity, the “Administrative
Agent”) and a Lender, each of the other Lenders party hereto and each of the
Subsidiary Guarantors party hereto.

 

RECITALS:

 

A.                                    The Borrowers, the Lenders and the
Administrative Agent have entered into an Amended and Restated Credit Agreement
dated as of May 7, 2013 (as amended by that certain Amendment No. 1 to Credit
Agreement dated as of September 27, 2013, that certain Amendment No. 2 to Credit
Agreement dated as of June 23, 2014 and that certain Amendment No. 3 to Credit
Agreement dated as of May 29, 2015, the “Credit Agreement”).  Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.

 

B.                                    The Subsidiary Guarantors and the
Administrative Agent have entered into Subsidiary Guaranties dated of even date
with the Credit Agreement (the “Subsidiary Guaranties”) and various Security
Instruments.

 

C.                                    The Borrowers have requested to amend the
Credit Agreement as set forth below.

 

D.                                    Subject to the terms and conditions set
forth below, the parties hereto have agreed to so amend the Credit Agreement.

 

In furtherance of the foregoing, the parties agree as follows:

 

Section 1.                                          Amendments to Credit
Agreement.  Subject to the covenants, terms and conditions set forth herein and
in reliance upon the representations and warranties set forth herein, the Credit
Agreement is amended as follows:

 

(a)                                 Section 1.01 is amended to add the following
new definitions in the appropriate alphabetical location therein:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

--------------------------------------------------------------------------------


 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(b)                                 The portion of clause (d) of the definition
of “Defaulting Lender” in Section 1.01 prior to the proviso therein is amended
and restated in its entirety as follows:

 

(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-in Action

 

(c)                                  The last sentence of Section 2.17(a)(iv) is
amended and restated in its entirety as follows.

 

Subject to Section 10.20, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

(d)                                 A new Section 5.26 is added to the end of
Article V that reads as follows:

 

5.26                        EEA Financial Institution.  No Loan Party is a EEA
Financial Institution.

 

(e)                                  Section 7.01 is amended by (i) deleting the
“and” at the end of clause (m) therein, (ii) replacing the “.” at the end of
clause (n) therein with a “; and” and (iii) inserting the following new clause
(o) to the end thereof:

 

(o)                                 any sale or assignment contemplated by and
made in accordance with Section 7.05(f).

 

(f)                                   Section 7.05 is amended by (i) deleting
the “and” at the end of clause (e) therein, (ii) re-lettering the existing
clause (f) therein as clause (g) and replacing the reference to “clause (f)”
therein with “clause (g)”, (iii) replacing the reference to “clauses (a) through
(c) or (f)” in the proviso at the end thereof with “clauses (a) through (c),
(f) or (g)” and (iv) inserting the following new clause (f) immediately
following clause (e) therein:

 

2

--------------------------------------------------------------------------------


 

(f)                                   any sale or assignment of accounts
receivable arising in the ordinary course of business (and any general
intangibles, documents, instruments or records related thereto) made in
connection with a supply chain finance arrangement involving the Company and/or
any of its Subsidiaries and a buyer of the products and/or services of the
Company or its Subsidiaries (but not, for the avoidance of doubt, as part of any
securitization or similarly structured transaction); provided that (i) any such
sale or assignment must be made without recourse for credit risk to the Company
and its Subsidiaries and otherwise on terms customary for supply chain finance
arrangements and (ii) the aggregate amount of accounts receivable sold,
assigned, conveyed or otherwise transferred pursuant to this clause (f) in any
fiscal quarter shall not exceed $20,000,000.

 

(g)                                  A new Section 10.20 is added to the end of
Article X that reads as follows:

 

10.20                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

The amendments to the Credit Agreement are limited to the extent specifically
set forth above and no other terms, covenants or provisions of the Loan
Documents are intended to be affected hereby.

 

Section 2.                                          Conditions Precedent.  The
parties hereto agree that the amendments set forth in Section 1 above shall not
be effective until the satisfaction of each of the following conditions
precedent:

 

(a)                                 Documentation.  The Administrative Agent
shall have received (i) a counterpart of this Amendment, duly executed and
delivered by the Borrowers, the Subsidiary Guarantors and Lenders constituting
Required Lenders and (ii) such other assurances, certificates, documents,
consents or opinions as the Administrative Agent reasonably may require.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Legal Fees and Expenses.  All fees and
expenses of counsel to the Administrative Agent estimated to date shall have
been paid in full (without prejudice to final settling of accounts for such fees
and expenses).

 

Section 3.                                          Representations And
Warranties.

 

(a)                                 In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, each Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:

 

(i)                                     The representations and warranties of
the Borrowers and the other Loan Parties contained in Article V of the Credit
Agreement and in each other Loan Document are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Amendment, the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively.

 

(ii)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(iii)                               No Default has occurred and is continuing or
will exist after giving effect to this Amendment.

 

(b)                                 In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, each Borrower and each Subsidiary
Guarantor represents and warrants to the Administrative Agent and the Lenders
that this Amendment has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation.

 

Section 4.                                          Miscellaneous.

 

(a)                                 Ratification and Confirmation of Loan
Documents.  Each Borrower and each Subsidiary Guarantor hereby consents,
acknowledges and agrees to the amendments set forth herein and hereby confirms
and ratifies in all respects the Loan Documents to which such Person is a party
(including without limitation, with respect to each Subsidiary Guarantor, the
continuation of its payment and performance obligations under the Subsidiary
Guaranty to which it is a party and, with respect to each Borrower and each
Subsidiary Guarantor, the continuation and extension of the liens granted under
the Security Instruments to secure the Secured Obligations), in each case upon
and after the effectiveness of the amendments contemplated hereby.

 

(b)                                 Fees and Expenses.  The Company shall pay on
demand all reasonable costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, execution, and delivery of this
Amendment and any other documents prepared in connection herewith, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Headings.  Section and subsection headings
in this Amendment are included herein for convenience of reference only and
shall not constitute a part of this Amendment for any other purpose or be given
any substantive effect.

 

(d)                                 Governing Law; Jurisdiction; Waiver of Jury
Trial; Etc.  This Amendment shall be governed by and construed in accordance
with the laws of the State of New York, and shall be further subject to the
provisions of Sections 10.14 and 10.15 of the Credit Agreement.

 

(e)                                  Counterparts.  This Amendment may be
executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original, and all of which when taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or electronic
transmission (including .pdf file) shall be effective as delivery of a manually
executed counterpart hereof.

 

(f)                                   Entire Agreement.  This Amendment,
together with all the Loan Documents (collectively, the “Relevant Documents”),
sets forth the entire understanding and agreement of the parties hereto in
relation to the subject matter hereof and supersedes any prior negotiations and
agreements among the parties relating to such subject matter.  No promise,
condition, representation or warranty, express or implied, not set forth in the
Relevant Documents shall bind any party hereto, and no such party has relied on
any such promise, condition, representation or warranty.  Each of the parties
hereto acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to the other in relation to the subject matter
hereof or thereof.  None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise except in writing in
accordance with Section 10.01 of the Credit Agreement.

 

(g)                                  Enforceability.  Should any one or more of
the provisions of this Amendment be determined to be illegal or unenforceable as
to one or more of the parties hereto, all other provisions nevertheless shall
remain effective and binding on the parties hereto.

 

(h)                                 Successors and Assigns.  This Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns (subject to Section 10.06 of the Credit
Agreement).

 

[Remainder of page intentionally left blank; signature pages follow]

 

5

--------------------------------------------------------------------------------


 

The following parties have caused this Amendment to be executed as of the date
first written above.

 

 

BORROWERS:

 

 

 

TETRA TECH, INC.

 

 

 

By:

/s/ Dan L. Batrack

 

Name:

Dan L. Batrack

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

TETRA TECH CANADA HOLDING CORPORATION

 

 

 

By:

/s/ Dan L. Batrack

 

Name:

Dan L. Batrack

 

Title:

President

 

Tetra Tech, Inc.

Amendment No. 4 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS:

 

 

 

ADVANCED MANAGEMENT TECHNOLOGY, INC.

 

AMERICAN ENVIRONMENTAL GROUP, LTD.

 

ARD, INC.

 

ARDAMAN & ASSOCIATES, INC.

 

COSENTINI ASSOCIATES, INC.

 

PRO-TELLIGENT, LLC

 

ROONEY ENGINEERING, INC.

 

TETRA TECH CONSTRUCTION, INC.

 

TETRA TECH EC, INC.

 

TETRA TECH ES, INC.

 

TETRA TECH TESORO, INC.

 

WESTERN UTILITY CONTRACTORS, INC.

 

BPR INC.

 

BPR - BÂTIMENT INC.

 

BPR-ÉNERGIE INC.

 

BPR-INFRASTRUCTURE INC.

 

TETRA TECH EBA INC.

 

PARKLAND PIELINE CONTRACTORS LTD.

 

PARKLAND PIPELINE EQUIPMENT LTD.

 

PARK L PROJECTS LTD.

 

TETRA TECH CANADA INC.

 

TETRA TECH IN INC.

 

TETRA TECH INDUSTRIEL INC.

 

TETRA TECH INDUSTRIES INC.

 

TETRA TECH OGD INC.

 

TETRA TECH QC INC.

 

TETRA TECH QB INC.

 

TETRA TECH QE INC.

 

TETRA TECH QI INC.

 

TETRA TECH WEI INC.

 

 

 

By:

/s/ Dan L. Batrack

 

Name:

Dan L. Batrack

 

Title:

Vice President

 

 

 

TETRA TECH EXECUTIVE SERVICES, INC.

 

 

 

By:

/s/ Dan L. Batrack

 

Name:

Dan L. Batrack

 

Title:

Chief Executive Officer

 

 

 

TETRA TECH HOLDING LLC

 

 

 

By:

TETRA TECH, INC., its Sole Member

 

 

 

 

 

By:

/s/ Dan L. Batrack

 

 

Name:

Dan L. Batrack

 

 

Title:

Chairman and Chief Executive Officer

 

Tetra Tech, Inc.

Amendment No. 4 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

/s/ Robert J. Rittelmeyer

 

Name:

Robert J. Rittelmeyer

 

Title:

Vice President

 

Tetra Tech, Inc.

Amendment No. 4 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Stuart Bonomo

 

Name:

Stuart Bonomo

 

Title:

Director

 

Tetra Tech, Inc.

Amendment No. 4 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Glenn Leyrer

 

Name:

Glenn Leyrer

 

Title:

Vice President

 

Tetra Tech, Inc.

Amendment No. 4 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

 

 

By:

/s/ Catherine Abe

 

Name:

Catherine Abe

 

Title:

Senior Vice President

 

Tetra Tech, Inc.

Amendment No. 4 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL

 

 

 

By:

/s/ Michael Gift

 

Name:

Michael Gift

 

Title:

Director

 

 

 

BANK OF MONTREAL

 

 

 

By:

/s/ Helen Alvarez-Hernandez

 

Name:

Helen Alvarez-Hernandez

 

Title:

Director

 

Tetra Tech, Inc.

Amendment No. 4 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Andrew Hietala

 

Name:

Andrew Hietala

 

Title:

Senior Vice President, Relationship Manager

 

Tetra Tech, Inc.

Amendment No. 4 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A.

 

 

 

By:

/s/ Susan Swerdloff

 

Name:

Susan Swerdloff

 

Title:

Managing Director

 

 

 

 

 

UNION BANK, Canada Branch

 

 

 

By:

/s/ Anne Collins

 

Name:

Anne Collins

 

Title:

Director

 

Tetra Tech, Inc.

Amendment No. 4 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

By:

/s/ David W. Kee

 

Name:

David W. Kee

 

Title:

Managing Director

 

Tetra Tech, Inc.

Amendment No. 4 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

By:

/s/ Michael Grad

 

Name:

Michael Grad

 

Title:

Director

 

Tetra Tech, Inc.

Amendment No. 4 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

 

 

By:

/s/ Fiyaz Khan

 

Name:

Fiyaz Khan

 

Title:

Vice President

 

Tetra Tech, Inc.

Amendment No. 4 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------